 UNITED STATES DISTRICT COURT
 DISTRICT Of NEW JERSEY
                                                               x
 MARIO LEMOS, individually and on behalf of all others
 similarly situated,

                                       Plaintiff,
                                                                          Civil Action No.
 -against-
                                                                          1 8-cv- 16870
 EL PUNTO PERUANO, LLC and VITAL1NO VASQUEZ,

                                       Defendants.
                                                               x


                                    DEFAULT JUDGMENT

       This action having been commenced on December 5, 2018, by the filing of a Summons

and Complaint, and a copy of the Summons and Complaint having been duly served on defendant

El Punto Peniano, LLC on December 20, 2018 and on defendant Vitalino Vasquez on January 24,

2019; and the proofs of service having been filed on January 17, 2019 and February 15, 2019,

respectively; and the defendants, who are not infants or incompetent persons, having failed to

appear, plead or otherwise defend in this action; and certificates of default having been entered by

the Clerk of Court on March 11, 2019; and counsel for Plaintiff having requested judgment against

the defaulted defendants by filing a proper motion and affidavits, with accompanying exhibits, in

accordance with Federal Rules of Civil Procedure 55(b)(2); it is hereby
        ORDERED, ADJUDGED, and DECREED that:

        Judgment is entered in favor of Plaintiff and against defendants Punto Peruano, LLC and

Vitalino Vasquez in the amount of $46,070.00, plus prejudgment interest from March 16, 2017

through August 19, 2019 in the amount of $1,541.45, costs in the amount of $750.00 pursuant to

Local Civil Rule 54.1, and reasonable attorneys’ fees in the amount of $6,420.00, for a total sum

of $54,781.45, plus post-judgment interest pursuant to 28 U.S.C. § 1961.



SO ORDERED:

Date:    vojç      9        .2019


                                                      Hon. Claire Cecchi
                                                    United States District Judge
